Title: From Alexander Hamilton to David Henley, 27 August 1793
From: Hamilton, Alexander
To: Henley, David



Treasury DepartmentAugust 27th 1793.
Sir

The Secretary at war having informed me that he had appointed you an Agent for his department to reside in the Territory South West of the Ohio—I have concluded to commit to you the making of the contract for the supply of the Rations which may be wanted in that Quarter during the year 1794. Inclosed is an advertisement for receiving proposals, which, immediately upon your arrival at Knoxville, you will cause to be inserted in the Gazette at that place.
If an offer should be made, which, upon full enquiry into the prices of provision and cost of transportation in that quarter, should appear to you reasonable, you are at liberty to close the contract, provided the Offerer can give good security for the performance on his part.
The rule is to take the lowest offer of any person who can give satisfactory security. There must be not less than two sureties.
You will avail yourself as to all these things of the advice of Governor Blount and other respectable Characters on the spot.

Should no offer, of the reasonableness of which you are fully satisfied, be made, you will forward all the offers to me by express, with such remarks as occur to you, and you will wait my determination.
In the meantime you will make such temporary arrangement with the present Contractors or otherwise for the supply of the Troops in service as you shall think advisable, so that they may not suffer.
At foot are the prices of the Contract for the present year. They appear to me high, though I have not sufficient knowledge of local circumstances to judge with accuracy. They are given to you by way of information.
I rely on your caution and circumspection in this affair. The object may prove of consequence, and it therefore merits great care and attention.
I doubt not the like care will extend to all the objects of public supply which will fall under your charge.
With consideration and esteem,   I am, Sir,   Your Obedt Servant.

Alexander Hamilton


The price of rations per contract of James King for the present year is twelve cents per ration throughout, at any place within the limits of the Territory south of the river Ohio; at the respective places of rendezvous, and on the march—with a proviso in regard to Captain Kerrs company, that they do not cross the Tenessee or clinch River.
For the cavalry per ration including forage twenty three cents.

David Henley Esq.
